Exhibit Certification Pursuant to 18 United States Code § 1350 In connection with the quarterly report of Modine Manufacturing Company (the “Company”) on Form 10-Q for the fiscal quarter ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert R. Kampstra, Vice President, Corporate Controller and Chief Accounting Officer of the Company certify, pursuant to 18 U.S.C. § 1350, that, to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 8, 2010 /s/Robert R.
